Citation Nr: 0519475	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-00 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of head 
injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1979 to August 1983.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this matter in December 2003 for procedural 
considerations, and that the action requested in its remand 
has been accomplished to the extent possible.  This case is 
now ready for further appellate review.

The Board further notes that various statements from the 
veteran and her representative reflect their desire to have 
migraine headaches service-connected as secondary to the 
veteran's service-connected residuals of head injury.  The 
Board will therefore infer that the veteran has raised a 
claim for service connection for migraine headaches and refer 
this matter to the regional office (RO) for appropriate 
adjudication.


FINDING OF FACT

The veteran's residuals of head injury are manifested by 
almost daily headaches in an unexceptional disability 
picture.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of head injury have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic 
Codes 8045-9304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has now been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the claims file reflects that the veteran has been 
notified on numerous occasions of the need to provide 
evidence that her headaches or other residuals of her 
service-connected head injury had increased in severity.  

First, the veteran was advised in the May 2001 rating 
decision that she was already in receipt of the maximum 
rating for subjective headaches under Diagnostic Code 8045-
9304 for brain disease due to trauma, and that there was no 
evidence of prostrating attacks so as to justify a higher 
rating under Diagnostic Code 8100 for migraine headaches.  An 
October 2001 rating decision and January 2002 statement of 
the case further noted that there had been no diagnosis of 
multi-infarct dementia so as to justify a higher rating under 
Diagnostic Code 9304.

The January 2002 statement of the case also noted that 
Department of Veterans Affairs (VA) examination had revealed 
no neurological residuals of the veteran's head trauma except 
for headaches.

Following further VA examination in February 2002, a May 2002 
rating decision and June 2002 supplemental statement of the 
case advised the veteran that her complaints of headache 
continued to justify not more than a 10 percent rating.

Thereafter, pursuant to the Board's remand of December 2003, 
the veteran was advised in a September 2004 letter from the 
RO of the evidence necessary to substantiate her claim for an 
increased rating, and the respective obligations of the VA 
and the veteran in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

After additional treatment records were received by the RO, a 
March 2005 supplemental statement of the case notified the 
veteran that migraine headaches had not been linked by 
medical evidence to his head injury and that the evidence did 
not otherwise support an increased rating.

Although the September 2004 VCAA notice letter came after the 
initial rating decision that denied the claim, and did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board further notes that the veteran has been provided 
with the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent medical 
reports or records that have not been obtained or that are 
not sufficiently addressed in documents or records already 
associated with the claims file.  In addition, neither the 
veteran nor her representative has indicated any intention to 
provide any additional medical evidence in support of the 
veteran's claim.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

The history of this disability shows that service connection 
for residuals of head injury was originally granted as 
related to an in-service automobile accident by a rating 
decision in December 1984, at which time the disability was 
assigned a 10 percent rating pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8045-9304.

The veteran filed a claim for an increased rating in 
September 2000.

VA outpatient records for the period of May 1999 to June 2000 
reflect that in May 1999, the veteran continued to complain 
of a frontal headache.  In early July 1999, the veteran 
complained of migraines, and in late July 1999, the veteran 
reported severe headaches in the right peretal area with 
stabbing pain and nausea that would be relieved with rest.  
Magnetic resonance imaging (MRI) from June 1999 was 
interpreted to reveal diffuse cerebral/cerebellar atrophy.  
In December 1999, the veteran continued to complain of daily 
headaches in the right frontal area.  In April 2000, it was 
noted that the veteran was being evaluated for headaches that 
the veteran had experienced over the previous 2 to 3 years, 
and ataxia that the veteran had experienced over the previous 
2 years.  It was also indicated that the veteran reported 
right frontal headaches of a couple of day's duration at the 
rate of twice a month.  The veteran preferred the room dark 
during a headache episode.

VA neurological examination in April 2001 revealed that the 
veteran complained of right frontal headaches beginning about 
three years earlier.  The veteran indicated that they would 
last as much a three hours.  They occurred at the rate of two 
to three times per week.  The veteran stated that she was 
unable to work when the headache was severe, and that she had 
lost two to three days per month from work because of her 
headaches.  She had also developed an impaired gait, slurred 
speech, and fallen on occasion.  The diagnoses were closed 
head injury with no evidence neurologically of sequelae, 
multiple sclerosis, and cephalgia, secondary to closed head 
injury.

VA neurological examination in February 2002 revealed that 
the veteran reported getting migraine headaches, on and off, 
for the previous three years that were currently present on 
an average of two or three times per week.  The headaches 
were mostly in the right frontal area, throbbing and sharp in 
nature, with no history of aura or precipitating factors.  
They would usually last for a few hours, and rarely one day.  
She usually would sleep in a dark, quiet room, and the 
headaches would usually respond to one tablet of Darvocet.  
The veteran denied dizzy spells or seizures.  MRI in December 
2001 was noted to reveal mild cerebellar atrophy.  The 
diagnosis was closed-head injury in 1979, migraine headaches, 
and mild cerebellar atrophy of unknown etiology.  

VA treatment records from October 2002 and February 2003 
indicate that the veteran was evaluated for her post-
traumatic head injury with ataxia.  It was noted that the 
ataxia remained unchanged.  VA treatment records from March 
2003 reflect that the veteran's complaints included morning 
headaches most mornings, and that she had migraine headaches.  
In October 2003, it was noted the veteran complained of the 
return of severe headaches lasting as long as three days at a 
time, often subsiding and returning abruptly.  In January 
2004, she denied any recent migraines, but in September 2004, 
she was evaluated for abdominal discomfort and headaches.

In a written statement, dated in October 2004, the veteran 
noted that her migraine headaches incapacitated her to the 
extent that she was losing work time.  She further asserted 
that her ability to function in her every day life was 
impaired.

In a letter dated in May 2005, the veteran stated that she 
still got terrible headaches, noting that it was getting 
harder to do her work, which included painting signs.


II.  Rating Criteria and Analysis

The veteran experienced a traumatic head injury during 
service which is manifested by almost daily headaches.  This 
impairment has been evaluated as 10 percent disabling under 
38 C.F.R. Section 4.124a, Diagnostic Code 8045.  Purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain will be rated under the diagnostic codes 
specifically dealing with such disabilities.  Purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

The veteran has requested that her headaches be evaluated 
using criteria for migraine found at 38 C.F.R. Section 
4.124a, Diagnostic Code 8100.  However, while the evidence of 
record reflects a diagnosis of migraines beginning in 
February 2002, this diagnosis has not been linked to her 
service-connected residuals of head injury.  It should also 
be noted that the statements of the veteran and her 
representative identifying the veteran's migraines as 
additional residuals of her in-service head injury are purely 
speculative as they have not demonstrated any type of special 
education or training in the field of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, the Board finds that the criteria of Diagnostic Code 
8100 are not applicable here and the veteran's headaches may 
only be evaluated under Diagnostic Code 8045-9304, which 
provides that purely subjective complaints such as headaches 
are to be rated 10 percent and no more under Diagnostic Code 
9304.  

Given the evidence as outlined above, the Board finds that 
the 10 percent evaluation currently assigned for subjective 
complaints of headaches associated with the veteran's head 
injury is appropriate as migraines have not been linked by 
competent medical evidence as secondary to her service-
connected residuals of head injury and there is no medical 
evidence of multi-infarct dementia associated with brain 
trauma.  Additionally, the evidence of record does not show 
that the veteran experiences purely neurological disability 
such as hemiplegia, epileptiform seizures or facial nerve 
paralysis as a result of her in-service head injury so as to 
allow for the assignment of a rating higher than 10 percent 
based on impairment stemming from such disability.  

Although the Board has also considered entitlement to a 
higher rating pursuant to 38 C.F.R. § 3.321 (2004), the Board 
finds that the veteran's residuals of head injury have not 
been manifested by symptoms that are so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with her employment, 
as to prevent the use of the regular rating criteria.  
38 C.F.R. § 3.321. 

Accordingly, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's residuals of head 
injury.






ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of head injury is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


